Case 4:19-cv-03910 Document 1-3 Filed on 10/09/19 in TXSD Page 1 of 6




            EXHIBIT A-2
               Case 4:19-cv-03910 Document 1-3 Filed on 10/09/19 in TXSD   Page12:13:10
                                                                      8/23/2019  2 of 6 PM
                                                                                                                              Marilyn Burgess - District Clerk
                                                                                                                              Harris County
                                                                                                                              Envelope No: 36226686
                                                                                                                              By: CUERO, NELSON
                                                                                                                              Filed: 8/23/2019 12:13:10 PM




                                                      Request for Issuance of Service
CASE NUMBER:                                                              CURRENT COURT:               ~~~~~~~~~~~~~~




Namc(s) of' Documents to be served:   E1.AL~JJEE'.§__Qf:!_!Q_lN._A1.PJ;J_!T[Qf~L-------------------------------------------------------------------------------------------




Issuance of Service Requested By: Attorney/Party Name: Christopher Leavitt Bar# or ID 24053318
Mailing Address: __9.Q_Q_J_[§yj_~_,__$.1~__ z~_QQ_,___t199_~1Q.O_i___IX]_ZQQ?___
Phone Number: 713-223-5393
Case 4:19-cv-03910 Document 1-3 Filed on 10/09/19 in TXSD Page 3 of 6



                          Marilyn Burgess
                          HARRIS COUNTY DISTRICT CLERK
                          201 Caroline I P.O. Box 4651 I Houston, Texas 77210-4651 I 832-927-5800   I
                          www.hcdistrictclerk.com




                                                ~0\YSC\\\lP                                    .~
                                       Civil Process Pick-Up Form               rF'~
                                                    2019                 59-11~~)
                             CAUSE NUMBER'                                         l     ~
                           ATV                        CIV     V             COURT_.;~~_._
                                 REQUESTING ATTORNEY/FIRM N~ ATION

  *ATTORNEY:             Ch\'"'\Sff>p~ev \.e4vH-4                          p~@@ :11> 'Z'l.3 5393
  *CIVIL PROCESS SERVER:              C.Ovrl- \'teCOYd.         IU-'~
                                                                  .. Q D                    BOX:    a07
                                                   .                 ~
  *PH:                 i\~'2..?.13M>                            ~~
                                                                ~
  *PERSON NOTIFIED SVC READY:------'~~;:;,..;·
                                            :....:::...:et.f:_:..;_;e.'-",5<--------


  *NOTIFIED BY:               Nelson Cuero~Dr
                                                     11§
  DATE:             OS-'2.'3-i.ottf             ~
         Type   of Service    Documl~     TM                Tracking    Number:
         Type   of Service    Docum  · _ _ __               Tracking    Number: _ _ _ _ __
         Type   of Service    Dael{~ : _ _ __               Tracking    Number: _ _ _ _ __
         Type   of Service    D~~mJnt:                      Tracking    Number: _ _ _ _ __
         Type   of Service    DrD)P'1ent: _ _ __            Tracking    Number: _ _ _ _ __
                             g~

          Proces~ f!f~           prepared by'   Nelson Cuero
            ~
                p   tJ   Date: Friday, August 23'. 2019      30 days watttng 09 - 22 - 2019


*Proc~~ers released to:
                                                          ~ME)
    ~75
*(CONTACT NUMBER)                                           (SIGNATURE)

*Process papers released by:                              Monica Estrada


*Date:   --'~=-+-{V&
                ______,. 2019              Time: _ _ _      ?_       AM I PM




                                                    RECORDER'S MEMOl1ANDUM
                                                    This instrument is of poor quality        Revised 12-15-2014
                                                         at ihe time of imaging.
               Case 4:19-cv-03910 Document 1-3 Filed on 10/09/19 in TXSD Page 4 of 6
                                                                                                                                               9/25/2019 10:54 AM
                                                                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                                                                          Envelope No. 37106010
                                                                                                                                               By: Deandra Mosley
                                                                                                                                       Filed: 9/25/2019 10:54 AM


                                                CAUSE NO.                        201959116


                                                RECEIPT NO.                                                      0.00              ClV
                                                                           *1'"********                                      TR # 7366.l          ~rn
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




PLAINTIFF: OLVIO, GABRIELA                                                                                    In The    189th
   vs.                                                                                                        Judicial District Court
DEFENDANT: CERTAIN UNDERWRITERS AT LLOYD'S LONDON                                                             of Harris C~ID.!;Y1 'l'exac:;
                                                                                                              J.89TH DIST.R~- COURT
                                                                                                              Houston~                      ...
                                            CITATION (NON-RESIDENT)
THE STATE OF TEXAS
County of Harris                                                                                                    ~
                                                                                                                 o~

TO: CERTAIN UNDERWRITERS AT LLOYD'S LONDON BY SERVING THRZ.)lJGH
                                                                                                              o~
                                                                                                          fvJE~~
    & MOUNT LLP                                                                                             ~
    750    SEVENTH AVENUE        NEW YORK    NY     10019 -                    6829                   <f@
                                                                                                          0
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION                                              (~
                                                                                                 ~~)

This instrument was filed on the 23rd day of August,      in the above cited cause number
21nd court. The instrument attached describes the cl~ against you.
                                                                                              <f@Y
     YOU HAVE BEEN SUED, You may employ an                     attor~~
                                                        If you or your attorney do not file a
written answer with the District Clerk who issu~~his cit?.tion by 10:00 a.m on the Mond'ly
next following the expiration of 20 daye; af1:_~@fu ,,:ere deP.0 ed this citation and peti.tion,
a default judgment may be taken against you~

                                                           ~
TO OFFICER SERVING:                                     ~
       This citation was issued on          23rd~              of August,                      2019, under my hand and
seal of said Court.                         ~~" .............."""·-....
                                          {J          ./       r:il·    tlAfT',y··· .....
                                       ~~ /6§~.~: . --~~<?\<i\
          :t
~:~~~~T c~:~~~~~H~~: JERR09z'. g.·~
600 TRAVIS STREET SUITE 7~
                                                  l,~l.1~(7) ~ J ~~~~~!N c~~~~~~s~.e~;:trict ~lerk
                                                   \'<Ji~>·- ............ ··~?:;<./              201 Caroline, H~rnston, Texas 77002
HOUSTON, TX 77002         ~..                        ··. .,_'(/        .....   .::,'<l,.. ·      (P.O. Box 4651, Houston, Teza". 772i0)
Tel: ("I J.3) 22 3-5393
Bar No.:     24053318
                        0
                          D.,pr(!fj;                      '·· . . . . .';'. . ,.........
                                                                                              Generated By: CUEHO, NELSON             7MN//11309615

STATE OF                ~
County of          ~
                     tj                  OFFICER/AUTHORIZED PERSON RETURN


PERSONi'i.LLY. APPE~:beforeme, the undersigned authority,
who being by me duly sworn, deposes and says that in '!:he County  ·---.. -----·--·--·-·------··-····---····--...·--·--
State of                       he delivered to the within named defendants in person at the
following times and places to wit:

-----""N""A,,_l,=lE"-------------=D,,_,A=T=E"-------·-'T""'I=l·=iE"---··-----_____fl,ACJ;;_______ .______ ,__
------~---------'---"'M=O~N~1~'H"--,__=DA~Y__._l~Y=E=A=R~~f={O~U=R~l~M=I=N~l-·---------~·----------
                                                          I                                      I
                                                          I                                      I
                                                           I                                     I

 a true copy of this notice, with a copy of:

 accompanying same; and further, ,,£.h.f~l"~e is an adult and is in no manner interested in this suit
 and is the person ,;o~f,f,t,"\:~lri1;\fZla:f/= 1\?"!:l\:.h of the fact.
       Case 4:19-cv-03910 Document 1-3 Filed on 10/09/19 in TXSD Page 5 of 6




                                                    NO. 2019-59116

GABRIELA OLIVO                                         §
                                                       §
                                                       §        IN THE 127TH JUDICIAL DISTRICT COURT OF
vs.                                                    §        HARRIS COUNTY, TEXAS
                                                       §



                                                                                                   *
CERTAIN UNDERWRITERS AT LLOYD'S,                       §
LONDON
                                                                                              ,p~
                                                                                                  J;
                                                 AFFIDAVIT OF SERVICE                        ~
                                                                                           ~
BEFORE ME, the     und~signed autho~ ~M ~y                   (Pr~erver), personally
appeared on this     IL day of z::;/~ , 2019 and stated under o~s follows:
                 A/J...-..r~c
1. My name is ~"'::/ f/V(,-..,.<P
                                    /'#;/;.{hr
                                              (server). i am authorized to delive
                                                                                 ~,,0
                                                                                   s Legal documents under rule
108 T.R.C.P .. I am over the age of eighteen (18), I am not a party to this case, have no interest In its
outcome. I am in all ways competent to make this affidavit and this affidavit ~ased on personal knowledge. The
fa     s~te~·riar~z~a                   rrect. ~~iness~~17cB/                10




(ADDRESS), in Person, In

FURTHERAFFIANT SAVETH NOT.               (er
                                accordanc~        ule 108 TRCP,

                                                                      .~
                                      ~~·                         ~~
                                    Q                           SERVER'S PRINTED NAME                      /-i_~
SWOR~ :!~3ff3.!CJJo before bYf1':~s1?,s vJJ(oo 3'(~rver) appeared on this Jl_
                 me
d•y of ~'2019 to attest witiiiidsmy hand                           an~


-
     ----,--:-:-::-:~~~~~Ai:~:--!
                   . AHCE
                                                           NOTARY PUBLIC IN AND,,_,
                                                           FOR THE STATE OF /'\ ,t:::;/...../
                                                                                              ._ j---.I/
                                                                                              wre:-..
           Ll~~ ~te of New York                                            ioi9.08.40Si26
              n ,.. 1
     Notary P • ~~ AR6268645
      Reglstr          C    t
      Qualified In Queens       oun Y
     Commission Expire      /3/:.
         Case 4:19-cv-03910 Document 1-3 Filed on 10/09/19 in TXSD Page 6 of 6
                                                                                                           MENDES & MOUNT LLP
                                                                                                                    RECEIVED

                                                                                                                   SEP 1i   201~1
                                                                                                           l~ame   ______
                                                             CAUSE NO.     201959116                       Signature_ _ _ __


                                                             RECEIPT NO.                             0.00         CIV
                                                                         *********"'                         TR fl 73661937
                  PLAINTIFF: OLVIO, GABRIELA                                                     In The   lll9th
                     vs.                                                                         Judicial District Court
                  DEFENDAN'l": CERTAIN UNDERWRITERS AT LLOYD'S LONDON                            of Harris County, Texas
                                                                                                 189TH DISTRICT COURT
                                                                                                 Houston, TX
                                                           CITATION (NON-RESIDENT)
                  THE STATE OF TEXAS
                  County of Harris


                  TO: CERTAIN UNDERWRITERS A'l' LLOYD'S LONDON BY SERVING THROUGH MENDES
                      & MOUNT LLP

                       750    SEVENTH AVENUE   NEW YORK     NY   10019 - 6829
                       Attached is a copy of PLAINTIFF'S ORIGINAL PE'fI'fION

0
u                 This ins.trument was filed on the 23rd day of August, 2019, in the above cited cause number
s:::              and court. The instrument attached describes the claim against you.
H
(])
                       YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
+-'
Ul                written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
m                 next following the e><piration of 20 days after you were served this ci.tation and petition,
i:il              a default judgment may be taken against you.

                  TO OFFICER SERVING:
                        This citation was issued on 23rd day of August, 2019, under my hand and
                  seal of said Court.


                                                                                       f'\..;l~.~,l'I"">
                  Issued at reguest of:                                                MARILYN BURGESS, District Clerk
                  LEAVI'f'l', CHRISTOPHER JERROD                                       Harris County, Texas
                  600 TRAVIS STREET SUITE 7300                                         201 Caroline, Houston, Texas 77002
                  HOUSTON, TX 77002                                                    (P.O. Box 4651, Houston, Texas 77210)
0\                Tel: (713) 223-5393
0                 ~:           24053318                                         Generated By: CUERO, NELSON              7MM//11309615

                  STATE OF - - - - - - -
                                                      OFFICER/AUTHORIZED PERSON RETURN
rl                County of
 0\
 rl               PERSONALLY APPEARED before me, the undersigned authority,
 0
 N
                  who being by me duly sworn, deposes and says that in the County of - - - - - - - - - - - - -
'--.              State of                       he delivered to the within named defendants in person at the
 (Y)              following times and places to wit:
 rl

 0\                               NAME                       DATE                TIME                      PLACE
 -----                                             MONTH     DAY I YEAR       HOUR I MIN I
                                                                  I                 I    I
                                                                  I                 I    I
                                                                  I                 I   ·I

                  a true copy of this notice, with a copy of:

                  accompanying same; and further, that he is an adult and is in no manner interested in this suit
                  and is the person competent to make oath of the fact.

                                                                                Affiant/Deputy
                  On this day,                                            , known to me to be the person whose
                  signature appears on the foregoing return, personally appeared. After being by me duly sworn,
                  he/she stated that this citation was executed by him/her in the exact manner recited on the
                  return.

                   SWORN TO AND SUBSCRIBED BEFORE ME, on this _ _ day of


                                                                                              Notary Public




                   u.rnT.CITN.P                                  *73661937*
